Citation Nr: 1424693	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  14-06  607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from September 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2004 to 2011 and a pertinent April 2014 brief from the Veteran's representative.  Upon remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records prior to readjudicating the appeal.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In an October 2011 letter, the Veteran identified additional VA treatment records that are not present in the claims folder.  Specifically, he reported that he was treated at the VA Medical Center (VAMC) in St. Louis, Missouri, between January 1972 and January 1985, but noted that the last four numbers of his Social Security number were entered in his file incorrectly.  He also stated that his name was misspelled by the VA hospital.  He has noted that the aforementioned errors have since been corrected. 

The Veteran also identified treatment records from the VAMC in San Antonio, Texas, between 1987 and 1991.  The records, if available, may have been incorrectly entered in the system with respect to the spelling of his last name and Social Security number. 

Moreover, the Veteran indicated that he has had recent treatment at the VAMC in Muskogee, Oklahoma, which is not of record.  Those reports, as well as current treatment records from the St. Louis VAMC dated since 2011, should be obtained and reviewed.

In addition, at a February 2012 VA PTSD examination, the Veteran reported that he has been receiving disability benefits from the Social Security Administration (SSA) in 2011 for "memory problems, hip pain and overall physical health."  If there is a reasonable possibility that the records are relevant to a veteran's claim, VA is required to assist in obtaining SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, on remand, the AOJ should attempt to obtain any SSA decision to grant or deny benefits and the records upon which the decision was based.

Lastly, an August 2012 VA audiological examiner reported that the Veteran was "indecisive" and "unclear" as to the etiology of his tinnitus.  The Board notes that he has asserted that his tinnitus began while working on jet aircraft in the Navy.  See VA Form 21-4138 Veteran's Statement in Support of Claim dated October 2011.  The Veteran also reported to the VA examiner that his tinnitus had its onset while he was still on active duty.  The examiner stated that there was no documentation of acoustic trauma in service; however, the examiner does not appear to have considered that the Department of Defense (DOD) has indicated the Veteran's military occupation specialty (MOS) of aviation boatswain's mate involves a high probability of hazardous noise exposure.  Therefore, the Board finds that an additional medical opinion is needed.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should obtain any outstanding VA medical records from the VAMC in St. Louis, Missouri, and the VAMC in Muskogee, Oklahoma, dated from 2011 to the present.

2.  The AOJ should obtain any available VA treatment records dated from January 1972 to January 1985 from the VAMC in St. Louis, Missouri.  A search should be performed under the two different spellings of the Veteran's last name and the two different SSA numbers used for the Veteran (identified in the Veteran's October 2011 letter).  

3.  The AOJ should obtain VA treatment records dated from 1987 to 1991 from the VAMC in San Antonio, Texas.  A search should be conducted under the two different spellings of the Veteran's last name and the two different SSA numbers used for the Veteran (identified in the Veteran's October 2011 letter).  

4.  The AOJ should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA decisions (favorable or unfavorable) and the medical records upon which a decision was based.
 
5.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the August 2012 VA audiological examiner or, if this examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  The Veteran's service records do show that he served as an aviation boatswain's mate, which DOD had stated involves a high probability of hazardous noise exposure.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's tinnitus manifested in or is otherwise related to his military service, including noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



